Citation Nr: 0927461	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  06-18 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an initial rating in excess of 10 percent 
for scars, residuals of Ewing's sarcoma, left lower 
extremity.  

3.  Entitlement to an initial rating in excess of 10 percent 
for mitochondrial myopathy.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to 
September 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  The Veteran subsequently moved 
and the file was transferred to the Buffalo, New York RO.

The record reveals that the Veteran was scheduled for a June 
2007 hearing before a Veterans Law Judge at the RO.  The 
Veteran did not appear for his hearing and so Veteran's claim 
will be considered without the benefit of such hearing.  

The Board notes that in the Veteran's November 2005 Notice of 
Disagreement that he refers to a ringing in his ears that has 
not been adjudicated.  In addition, a July 2005 VA 
audiologist found the Veteran was suffering from tinnitus.  
The Veteran also contends that his left leg bone is brittle 
as a residual of radiation treatment for his left leg cancer.  
He has provided a private medical statement from a 
radiologist that his left leg bone should be considered more 
brittle than normal and that his activities should be 
restricted.  Both the issues of tinnitus and a brittle left 
leg bone are REFERRED to the RO for appropriate action.  

The issue of entitlement to an initial rating in excess of 10 
percent for mitochondrial myopathy is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have bilateral hearing loss for VA 
disability compensation purposes.

2.  The Veteran's scars are deep, tender on examination, not 
unstable, less than 6 square inches and cause mild limitation 
of left ankle dorsiflexion.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, and may not be presumed to have 
been so incurred.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306, 3.385 (2008).

2.  The criteria for a rating in excess of 10 percent for 
scars, residuals of Ewing's sarcoma, left lower extremity 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.14, 4.118, Diagnostic Codes 7801-7805 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110; 1131, 
38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities, such as a sensorineural hearing 
loss, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1110, 1112, (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).


Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Each disability must be considered from the point of view of 
the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This includes 
consideration of the evidence pertaining to the level of 
disability from the time period one year before the claim was 
filed.  38 U.S.C. § 5110.  In addition, the Court has 
determined that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. 
West, 12 Vet. App. 119, 126 (1999)).  Since the Veteran did 
not manifest symptoms to warrant a rating in excess of 10 
percent for scars, residuals of Ewing's sarcoma, left lower 
extremity at any time since the grant of service connection, 
staged ratings are inappropriate here.



History and Analysis

Service treatment records show that the Veteran underwent 
surgery for excision of Ewing's sarcoma of the left tibia in 
December 2000.  

The Veteran complained of left ear hearing difficulties in 
his April 2004 service retirement examination report.  

An April 2004 audiological evaluation report from Virtua 
Health shows the Veteran reported a history of occupational 
noise exposure during his military service.  The Veteran 
reported he had difficulty hearing, especially in the left 
ear.  Upon examination, the Veteran displayed a mild to 
moderate high pitched sensorineural hearing loss in the left 
and a mild to severe high pitched sensorineural hearing loss 
in the right ear.  Puretone results were not included in this 
report.  

In July 2005 a VA audiological examination was conducted.  
The Veteran reported that his chief complaint was tinnitus in 
the left ear.  He believed that his time spent in the 
military may have something to do with his current ear 
condition.  The Veteran served in the Air Force for 22 years 
in the capacity as a munitions specialist.  He was often in 
the vicinity of high sound pressure levels from active 
aircraft engines.  He was given foam earplug hearing 
protection devices to wear.  The Veteran denied post service 
occupational noise exposure and recreational noise exposure.  
The Veteran reported that tinnitus started one to two years 
earlier and interferes with his sleep.  The audiogram from 
the examination shows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
30
15
25
LEFT
10
10
20
5
5

The puretone average in the Veteran's right ear was 20 Hz and 
the average of the Veteran's left ear was 10 Hz.  The Veteran 
was found to have speech recognition of 96 percent and 100 
percent in the right and left ears, respectively.  The 
examiner stated that auditory results showed hearing within 
normal limits in the left ear.  In the right ear, hearing was 
within normal limits from 250 Hz to 1000 Hz and at 3000 Hz to 
4000 Hz.  The Veteran displayed mild sensorineural hearing 
loss at 2000 Hz and moderate sensorineural hearing loss at 
8000 Hz.  The Board notes that the audiogram does not show 
hearing loss disability according to VA standards.  See 
38 C.F.R. § 3.385.

A July 2005 VA physical examination of the Veteran showed 
that there was no evidence of any recurrence of Ewing's 
sarcoma.  There were complaints of tibia pain in cold 
weather, but no redness, locking or giving away.  There was 
also no evidence of active infection, flare-ups, deformity, 
angulation or shortening of the extremity.  There was mild 
painful motion of the left ankle on dorsiflexion, due to a 
scar.  X-ray evidence showed a normal left ankle.  A scar was 
located on the interior left upper part of the leg, due to 
the excision of the Ewing's sarcoma tumor.  The scar measured 
14 centimeters x 1.5 centimeters.  It was tender, deep and 
adherent to the underlying tissue.  Pain was noted on deep 
pressure.  There was a second scar on the posterior aspect 
measuring 6 centimeters x 4 centimeters.  It was non-tender, 
deep and adherent to the underlying tissue.  The scars were 
not disfiguring and were not elevated or depressed.  There 
was no inflammation, edema or keloid formation.

Service connection for bilateral hearing loss

The Veteran contends that he currently suffers from hearing 
loss that he believes is due to his exposure to noise during 
military service.   

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

While the Veteran contends that he currently suffers from 
bilateral hearing loss caused by his military service, his 
service treatment records do not show findings that meet the 
criteria for hearing loss disability as defined by VA.  There 
is no evidence that that the Veteran showed hearing loss 
disability within a year of discharge from service.  In 
addition, the July 2005 VA examination report does not show 
bilateral hearing loss disability as is defined by VA.  The 
criteria necessary to show a current disability have not been 
met.  See 38 C.F.R. § 3.385.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United States Court of Appeals 
for Veterans Claims (Court) stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there could be no valid claim for service 
connection.  Id.  Under these facts, a "disability" for VA 
compensation benefit purposes is not shown to be present in 
this case.  In the absence of a current disability, as 
defined by governing law, a claim must be denied.

The Board acknowledges that the Veteran has some degree of 
hearing loss, as reflected by the evidence of record.  There 
is no evidence indicating that the Veteran currently meets 
the criteria for bilateral hearing loss disability as defined 
by VA, however.  Accordingly, the Board concludes that the 
preponderance of the evidence is against this claim.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable, and the 
claim for service connection for bilateral hearing loss must 
be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to an initial rating in excess of 10 percent for 
scars, residuals of Ewing's sarcoma, left lower extremity

The Veteran was granted service connection for scars, 
residuals of Ewing's sarcoma, left lower extremity and 
assigned a 10 percent rating via an October 2005 rating 
decision.  

The Board notes that as of October 23, 2008, revised 
provisions for evaluating scars were enacted.  This new 
regulation, however, indicates that the revised provisions 
are applicable only to claims received on or after October 
23, 2008.  Accordingly, these revisions do not apply to the 
present case.  73 Fed. Reg. 54708 (Sept. 23. 2008).  Rather, 
the Veteran's claim will be considered solely under the 
criteria effective as of the date of the claim.

For the time period covered by this period, under Diagnostic 
Code (DC) 7801, scars, other than of the head, face or neck, 
that are deep or that cause limited motion warrant a 10 
percent rating when the scars cover an area or areas 
exceeding 6 square inches (39 sq. cm.).  Scars that are 
superficial, do not cause limited motion, and cover area of 
144 inches or more are given a compensable rating under DC 
7802.  Unstable superficial scars are rated under DC 7803.  
An unstable scar is one where, for any reason, there is 
frequent loss of covering of the skin over the scar.  
Superficial scars that are painful on examination are rated 
under DC 7804.  DC 7804 stipulates that a 10 percent 
disability evaluation will be warranted with evidence that a 
superficial service-connected scar is painful on examination.  
38 C.F.R. § 4.118, DC 7804.  DC 7805 provides that other 
scars are rated on limitation of function of the affected 
part.  A deep scar is one associated with underlying soft 
tissue damage, and a superficial scar is one not associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 
7801- 7805.

As the Veteran's scars were described as 14 centimeters x 1.5 
centimeters and 6 centimeters x 4 centimeters and an area 
exceeding six inches is required for a 10 percent rating 
under DC 7801, a compensable rating under that code is not 
available.  A rating under DC 7802 is not warranted, as the 
Veteran's scars do not have an area of 144 inches or more, 
and a rating under DC 7803 is not warranted, as the Veteran's 
scars are not unstable.  

DC 7805 provides that other scars are rated on limitation of 
function of the affected part.  DC 5271 governs limitation of 
motion of the ankle, with a 10 percent rating for moderate 
limitation and 20 percent rating for marked limitation.  DC 
7805 is available to the Veteran as there is an indication of 
the scar causing a limitation of function of the left ankle 
due to pain.  However, the July 2005 examiner indicated that 
there was only mild limitation of left ankle dorsiflexion due 
to pain over the scar area.  Therefore, as the limitation is 
neither moderate nor marked, DC 7805 does not provide for a 
compensable rating for the Veteran's disability.

If a scar is shown to be painful on examination, a 10 percent 
rating under DC 7804 is warranted for the Veteran's scar, 
which is the maximum rating under that code.  The July 2005 
VA examiner found tenderness of the scar.  Accordingly, the 
Board finds that the Veteran's symptomatology more nearly 
meets the criteria for a 10 percent rating for his scars, 
residuals of Ewing's sarcoma, left lower extremity than a 20 
percent rating since the grant of service connection. 

Consideration of staged and extra-schedular ratings

The Board finds that there is no basis for 'staged' ratings 
pursuant to Hart or Fenderson in this appeal.  Rather, the 
symptomatology shown upon examination during the pendency of 
the appeal has been essentially consistent and fully 
contemplated by the assigned disability ratings.

Finally, the Veteran has submitted no evidence showing that 
the claimed disorder has markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluations, and there is also no indication 
that the rated disability has necessitated frequent, or 
indeed any, periods of hospitalization during the pendency of 
this appeal.  As such, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1), which concern the assignment of 
extra- schedular evaluations in 'exceptional' cases.  See 
Thun v. Peake, 22 Vet. App. 111 (2008).

Duty to Notify and to Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

In this case, the Veteran was notified of the respective 
duties of the claimant and of VA, as well as of the evidence 
needed to substantiate his claims for service connection by a 
letter in June 2005, before the adverse rating decision that 
is the subject of this appeal.  The Board acknowledges that 
the Veteran was not provided notice of the appropriate 
disability rating and effective date of any grant of service 
connection.  There is no prejudice to the Veteran in 
proceeding with the issuance of a final decision despite VA's 
failure to provide the specific notice required by Dingess, 
as his claim for service connection for bilateral hearing 
loss is being denied.  See Dingess, supra.  Therefore, issues 
concerning the degree of disability or the effective date of 
the award do not arise here.

In the June 2005 letter sent before the issuance of the 
rating decision granting service connection for scars, 
residuals of Ewing's sarcoma, left lower extremity, the 
Veteran was advised of his and VA's respective claim 
development responsibilities and was asked to identify 
sources of evidence concerning the disabilities claimed.  The 
Board notes that VAOPGCPREC 8-2003 held that, if, in response 
to notice of its decision on a claim for which VA has already 
given the section 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but section 
5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  

A May 2005 statement of the case (SOC) and August 2006 
supplemental SOC explained what specific regulatory 
provisions govern his disabilities and why the increased 
rating claim and unemployability claims remained denied.  

Further, during the course of this appeal, the Veteran has 
been represented at the RO and before the Board by multiple 
National Veterans Service Organization (VSO) recognized by 
the VA, specifically the American Legion and then the New 
York State Division of Veterans Affairs, and the Board 
presumes that the Veteran's representative has a 
comprehensive knowledge of VA laws and regulations including, 
particularly in this case, those contained in Part 4, the 
Schedule for Rating Disabilities, contained in Title 38 of 
the Code of Federal Regulations.

In addition, after the Veteran and his VSO representative 
were provided copies of the SOC and supplemental statement of 
the case (SSOC) by the RO, the Veteran's initial 
representative submitted a VA Form 646 (Statement of 
Accredited Representative in Appealed Case), in which the 
representative essentially acknowledged receipt of the SOC 
and SSOC and provided additional argument in response to 
those documents, which the Board notes contained a list of 
all evidence considered, a summary of adjudicative actions, 
included all pertinent laws and regulation, including the 
criteria for evaluation of the Veteran's disability, and an 
explanation for the decision reached.  In the Board's opinion 
all of this demonstrates actual knowledge and a full 
opportunity to participate in the process of appeal on the 
part of the Veteran and his representative; they were aware 
of the information that would have been included in the more 
detailed notice contemplated by the Court in the Dingess 
case.  As such, the Board finds that the Veteran is not 
prejudiced based on this demonstrated actual knowledge and 
opportunity to fully participate in the process of the 
appeal.  Despite any deficiency in the timing or adequacy of 
the notice provided to the appellant, the Board finds no 
prejudice to the appellant in the processing of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his claim.  
The record contains his service treatment records and private 
medical records.  The Veteran was given VA examinations in 
connection with the claim.  A lay statement from the 
Veteran's wife is of record.  The Veteran has been accorded 
ample opportunity to present evidence and argument in support 
of the appeal, and he has done so.  Neither the Veteran nor 
his representative has indicated that there are any available 
additional pertinent records to support his claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development of the claim by the originating agency were 
insignificant and non-prejudicial to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for bilateral hearing loss is denied.  

An initial evaluation in excess of 10 percent for scars, 
residuals of Ewing's sarcoma, left lower extremity is denied.  




REMAND

The Board acknowledges that where the record does not 
adequately reveal the current state of disability, the duty 
to assist requires a thorough and contemporaneous medical 
examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) 
(where appellant complained of increased hearing loss two 
years after his last audiology examination, VA should have 
scheduled the appellant for another examination); Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (holding that, in a claim 
for an increased rating, the Board erred in relying on a 23-
month-old examination where the appellant submitted evidence 
to indicate there had been a material change in his 
disability since that examination); see also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Reexamination will 
be requested whenever VA determines that there is a need to 
verify either the continued existence or the current severity 
of a disability.  See 38 C.F.R. § 3.327(a) (2008).  

As to the claim for an increased initial evaluation for 
mitochondrial myopathy, the Board notes that the Veteran last 
underwent a VA medical examination for this disability in 
July 2005, more than four years ago.  The lapse of time since 
this examination, in and of itself, would not warrant a new 
examination.  See VAOPGCPREC 11-95 (April 7, 1995).  That 
notwithstanding, in a May 2006 letter, the Veteran's spouse 
indicated that the Veteran's mitochondrial myopathy had 
worsened, as manifested by constant muscles aches and 
fasciculations (involuntary muscle contraction or twitching).  
Under such circumstances, where the Veteran has indicated an 
increased level of severity, a reexamination is warranted.  
Id.  Therefore, the Board finds that a thorough and 
contemporaneous VA examination would assist the Board in 
clarifying the current severity of the Veteran's disability.  
Such examination would be instructive with regard to the 
appropriate disposition of the claim under appellate review.  
See Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA 
examination(s) to determine the current 
nature and severity of his service-
connected mitochondrial myopathy.  All 
necessary testing should be conducted, and 
the examiner(s) should also provide a full 
description of the effects of the 
disability upon the Veteran's employment 
and daily life, including any manifest 
limitation of activity alleged by the 
Veteran.  The claims folder must be made 
available to the examiner in connection 
with the examination.

2.  After completion of the above 
development, the issue should be 
readjudicated.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC), 
and given an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


